DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claim(s) 1-26 is/are pending. 
Applicant’s election without traverse of Group I, claims 1-22, in the reply filed on 25 May 2022 is acknowledged.
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.
Therefore, claim(s) 1-22 is/are examined on the merits below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13-14, 16-17, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yoshioka et al. (US 2016/0341685).

    PNG
    media_image1.png
    483
    586
    media_image1.png
    Greyscale
Regarding claim 1, Yoshioka describes a sensor (abstract) having a substrate (housing member 50 in Fig. 1, for example, and as described at [0111]-[0112]); a conductive coating disposed on the substrate and having affinity for binding with a substance selected from the group consisting of diols, triols, and a combination thereof (where gel is at 10 in Fig. 1a, and where gel includes a conductive portion 12 ; and a responsive portion - [0040]-[0042], [0148]-[0151], [0153], which in embodiments includes boronic acid functional groups which can act as claimed), and two electrodes in contact with the conductive coating to probe conductivity of the conductive coating so as to detect the substance from a reduction in the conductivity ([0097], electrodes 30 and 40).
Regarding claim 2, it is implicitly a possible use of the device to be used with an airborne substance (at least based on official notice).
Regarding claim 3, the conducting coating including a conductive polymer (see rejection of claim 1).
Regarding claims 4 and 5, the conductive coating including PEDOT:PSS ([0061]).
Regarding claims 13, 14, and 21, the conductive coating further including boronic acid (see rejection of claim 1 above; [0153]).
Regarding claim 16, the conductive coating comprising metal nanoparticles functionalized with boronic acid (abstract; where metal particles are part of gel 10).
Regarding claim 17, the metal nanoparticles including gold nanoparticles ([0061]).
Regarding claim 20, the conductive coating comprising carbon nanotubes functionalized with boronic acid ([0006], [0013], where the examiner officially notes that one would consider carbon nanotubes as a “carbon material”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2016/0341685) in view of Hiruma et al. (JP 2017187358 A).
Regarding claim 6, Yoshioka does not particularly describe that the coating should include a humectant.

    PNG
    media_image2.png
    78
    758
    media_image2.png
    Greyscale
Hiruma, in a similar structure, describes that among other additives, humectants can be added (see text reproduced from translation below).
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have included this feature as the skilled artisan determined it necessary for a particular application, given that it was a known additive with known properties allowing its use to be more conventional and predictable.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2016/0341685) in view of Hiruma et al. (JP 2017187358 A), as applied to claim 6, and further in view of Philippe et al. (EP 0677288 A1).
Regarding claim 10, none of the previously cited references appears to describe the use of glycerin triacetate.

    PNG
    media_image3.png
    74
    779
    media_image3.png
    Greyscale
Philippe teaches that glycerin triacetate is known to act as a humectant (see text reproduced from translation below).
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have to have included this feature as the skilled artisan determined it necessary for a particular application, given that it was a known additive with known properties allowing its use to be more conventional and predictable.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2016/0341685) in view of Kawamura et al. (WO 2014/115516 A1).
Regarding claim 15, none of the previously cited references appears to describe the use of 4-mercaptophenylboronic acid.

    PNG
    media_image4.png
    216
    870
    media_image4.png
    Greyscale
Kamamura teaches that 4-mercaptophenylboronic acid is known to be used as a sensing molecule for sugars (see text reproduced from translation below).
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have to have included this feature as the skilled artisan determined it necessary for a particular application, given that it was a known additive with known properties allowing its use to be more conventional and predictable.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (US 2016/0341685) in view of Gabriel et al. (US 2008/0021339).
Regarding claim 22, none of the previously cited references describes a sensor with an interdigitated electrode.

    PNG
    media_image5.png
    375
    311
    media_image5.png
    Greyscale
Gabriel describes a similar sensor, but which includes an interdigitated par of electrodes (as in Fig. 2a).
It would have been obvious to one of ordinary skill at the time that the application was effectively filed to have provided this feature.  One reason would include that such an arrangement would increase the surface area of the electrode, increasing the sensitivity of the measurement.

Allowable Subject Matter
Claims 7-9, 11-12, and 18-19 are objected to as they would be allowed if rewritten in independent form.
The following is an examiner’s statement of reasons for allowance: the examiner finds no evidence to support a rejection of these claims on the record developed in this case at this time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/           Primary Examiner, Art Unit 1797